



COURT OF APPEAL FOR ONTARIO

CITATION: Golfnorth Properties Inc. v. 457351 Ontario Inc.,
    2015 ONCA 419

DATE: 20150611

DOCKET: C59807

Weiler, Cronk and Pepall JJ.A.

BETWEEN

Golfnorth Properties Inc.

Applicant

(Respondent)

and

457351 Ontario Inc. and
Diana
    Vacca

Respondent

(Appellant)

Vittorio Vacca, as agent for the appellant

Simon J. Adler, for the respondent

Heard: May 13, 2015

On appeal from the order of Justice Nancy M. Mossip of the
    Superior Court of Justice, dated December 2, 2014.

ENDORSEMENT

[1]

This

is a companion appeal to
    the appeal bearing file number C59806. This courts decisions in both appeals
    are being released contemporaneously.  Before this court, no issue was taken
    with Vittorio Vaccas standing to argue this appeal on behalf of the appellant.

[2]

This appeal arises from the respondents application for an order
    discharging the $800,000 mortgage registered on the Erin property, which it brought
    against 457351 Ontario Inc. and Diana Vacca.

[3]

In a prior proceeding, Lemon J. of the Superior Court of Justice interpreted
    the disputed agreement in the respondents favour.  Under the interpretation
    Lemon J. adopted, the respondent could decline to pay an $800,000 mortgage, which
    was registered against title to the Erin property.  If it did, the appellant
    had the option to repurchase the property from the respondent for $1.2 million. 
    The respondent did decline to pay the mortgage but the appellant did not
    proceed to repurchase the property pursuant to its option.  The respondent therefore
    applied to have the mortgage discharged.

[4]

In granting the respondents application, the motion judge noted that
    the terms of the parties agreement were clear.  The motion judge concluded
    that the relief requested by the respondent should be granted as it logically
    flowed from the reasons of Lemon J.

[5]

We agree with the motion judge that the mortgage should be discharged.  The
    agreement expressly provided that if the transaction failed to close for any
    reason not directly attributable to the fault of the respondent, the mortgage
    was deemed to be satisfied in full.  The order for discharge of the mortgage flowed
    from Lemon J.s resolution of the parties dispute and the appellants failure
    to repurchase the property for the purchase price of $1.2 million.  On the
    findings of Lemon J., that failure did not arise from any fault of the
    respondent.

[6]

For these reasons, the appeal is dismissed with costs of $2,000,
    inclusive of disbursements and applicable taxes, to be paid by the appellant to
    the respondent.

K.M. Weiler J.A.

E.A. Cronk J.A.

S.E. Pepall J.A.


